Case 1:19-cv-20883-RS Document 29 Entered on FLSD Docket 08/01/2019 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
(MIAMI DIVISION)
CASE NO.: 1:19-cv-20883-RS
JUAN ANTONIO CANOURA,
Plaintiff,

Vv.

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY, a foreign
corporation,

Defendant.

 

DEFENDANT, STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY’S MOTION FOR PARTIAL SUMMARY
JUDGMENT ON THE AMOUNT OF AVAILABLE UNINSURED MOTORIST
INSURANCE COVERAGE AND SUPPORTING MEMORANDUM OF LAW

The Defendant, State Farm Mutual Automobile Insurance Company (State Farm), by and
through counsel, files this Motion for Partial Summary Judgment on the Amount of Available

Uninsured Motorist Coverage and Supporting Memorandum of Law, and states:

Nature of the Claim

1. The plaintiff, Juan Antonio Canoura (“Canoura”), filed a three-count complaint against
State Farm stemming from an alleged motor vehicle accident that occurred on March 26, 2016.
According to the complaint, the negligent underinsured driver, Miguel Angel Cordero IIlas (the

tortfeasor), negligently operated a vehicle owned by Roy Jesus Gonzalez Cruz, which collided with

the vehicle that Canoura was driving. As a result of the accident, the plaintiff alleges that he suffered
Case 1:19-cv-20883-RS Document 29 Entered on FLSD Docket 08/01/2019 Page 2 of 10

Case No.: 1:19-cv-20883-RS
bodily injuries and other damages.

2. Count I is a claim for uninsured motorist benefits that the plaintiff claims are available
pursuant to the insurance policy issued by State Farm. Count II was a statutory bad faith claim.
Plaintiff has agreed that this count may be abated. [DE 22]. Count III was a count for “Declaratory
Judgement to Determine Liability and Total Amount of Damages”. Plaintiff has agreed with
defendant that Count III may be dismissed. [DE 22, p. 3]. Accordingly, the only relevant claim for
this motion for summary judgment is the claim in count I for UM benefits.

Summary of Argument

3. Plaintiff purchased three automobile insurance polices from State Farm that were effective
at the time of the March 26, 2016. State Farm issued policies on plaintiff's Kia Optima, Nissan
Versa Note, and a Nissan Altima. The policy on the Kia Optima contained bodily injury limits of
$100,000 per person and $300,000 per accident but contained NO uninsured motorist coverage. The
policy on the Nissan Versa Note likewise contained bodily injury limits of $100,000 per person and
$300,000 per accident but contained NO uninsured motorist coverage. The policy on the Nissan
Altima contained bodily injury limits of $100,000 per person and $300,000 per accident and
contained stacking uninsured motorist coverage in the amount of $100,000 per person and
$300,000 per accident.

4. Plaintiff occupied the Versa at the time of the accident. Plaintiff only paid a premium for
stacked UM coverage on the Altima policy and rejected UM coverage under the Optima and Versa
policies. Under established Florida law, no matter which of the three vehicles plaintiff occupied at

the time of the accident, he is entitled to a single limit of $100,000 of UM coverage under his

5
Case 1:19-cv-20883-RS Document 29 Entered on FLSD Docket 08/01/2019 Page 3 of 10

Case No.: 1:19-cv-20883-RS
policies because he purchased stacking UM coverage on the Altima policy. Plaintiff does not get
to aggregate any additional UM coverage limits under these circumstances. As such, State Farm is
entitled to a partial summary judgment finding that plaintiff only $100,000 in UM coverage available
for this accident. '

Undisputed Material Facts Relied Upon by State Farm’

5. Inthe complaint, plaintiff alleges that on or about March 26, the negligent torfeasor driver,
Miguel Angel Cordero Illas, was operating a 1995 For Ranger that was owed by Roy Jesus Gonzalez
Cruzin Miami-Dade, Florida. Complaint, pp. 1-2. [DE 1]. Plaintiffalleges he was operated his own
vehicle, when the tortfeasor negligently collided with him, causing plaintiff injuries. Complaint, p.
2. Asa result, plaintiff sought UM benefits against State Farm in count I. Complaint. [DE 1].

6. Plaintiff purchased three automobile insurance polices from State Farm that were effective
at the time of the March 26, 2016. See the Certified Policy Record attached hereto as Exhibit “A”.
The Certified Policy Record attached the Declarations Pages for each of the three polices issued by
State Farm that were effective at the time of the March 26, 2016 accident. See Exhibit “A”. State
Farm issued policies on plaintiff's Kia Optima, Nissan Versa Note, and a Nissan Altima. See
Exhibit “A”. The policy on the Kia Optima (Policy Number 930 5376-D14-59E) contained bodily

injury limits of $100,000 per person and $300,000 per accident but contained NO uninsured motorist

 

"In this motion, State Farm does not seek to address the amount of damages to which
plaintiff may be entitled. That issue will remain for another day. This motion only addresses UM
coverage limits.

? In accordance with Local Southern District Rule 56.1, defendant filed its Statement of
Undisputed Material Facts. These facts may be referenced as well in this motion.

-3-
Case 1:19-cv-20883-RS Document 29 Entered on FLSD Docket 08/01/2019 Page 4 of 10

Case No.: 1:19-cv-20883-RS

coverage. See Exhibit “A”. The policy on the Nissan Versa Note (Policy Number C79 7795-D01-
59) contained bodily injury limits of $100,000 per person and $300,000 per accident but contained
NO uninsured motorist coverage. See Exhibit “A”. The policy on the Nissan Altima (Policy
Number 946 0668-D14-59F) contained bodily injury limits of $100,000 per person and $300,000
per accident and contained stacking uninsured motorist coverage in the amount of $100,000 per
person and $300,000 per accident. See Exhibit “A”. At the time of the accident, plaintiff was
driving his Nissan Versa Note. See Exhibit “B” attached (Transcript of Plaintiff's June 21, 2019
Deposition, p. 26). However, as the court shall see, no matter which of his three vehicles he was
occupying at the time of the accident, plaintiff would still legally entitled to only $100,000 of UM
coverage for his accident.

7. Plaintiff conceded that he signed UM rejection forms rejecting UM coverage under the
policy that covered the Nissan Versa Note policy and under the policy that covered the Kia Optima.
See Exhibit “B” at pages 30-32 (and the two signed rejection forms were attached plaintiff's
deposition transcript as Exhibit 1 and Exhibit 2). The Policy Number on the 2013 Kia Optima is 940
5376-D14-59E, which matches the policy number referenced on the April 12, 2012 signed rejection
form, which was originally for a Kia Soul, which was the vehicle that preceded the Kia Optima on

the same policy number.’

 

° See Liberty Mut. Ins. Co. v. Ledford, 729 So.2d 426 (Fla. 2d DCA 1999) (an original
rejection form applies to the rewrite of the related policy), See also Florida Statutes Section
627.727(1) (“When an insured or lessee has initially selected limits of uninsured motorist coverage
lower than her or his bodily injury liability limits, higher limits of uninsured motorist coverage need
not be provided in or supplemental to any other policy which renews, extends, changes, supersedes,
or replaces an existing policy with the same bodily injury liability limits unless an insured requests
higher uninsured motorist coverage in writing.”)

-4.
Case 1:19-cv-20883-RS Document 29 Entered on FLSD Docket 08/01/2019 Page 5 of 10

Case No.: 1:19-cv-20883-RS

8. The Certified Policy Record also contained a copy of Policy Form 9810A, which was
issued to plaintiff for each of the three described vehicles. These polices set forth the applicable
provisions for UM coverage which applied to the policies that showed UM coverage was purchased
on the respective Declarations Pages. See Exhibit “A”.

Standards for Summary Judgment

9. A motion for summary judgment should be granted if “the pleadings, the discovery and
disclosure materials on file, and any affidavits show that there is no genuine issue as to any material
fact and that the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56[c]. “The
party seeking summary judgment bears the initial burden of identifying for the district court those
portions of the record ‘which it believes demonstrates the absence of a genuine issue of material
fact.’” Cohen v. United Am. Bank of Cent. Fla., 83 F.3d 1347, 1349 (11" Cir. 1996( (quoting Cox
v. Adm’r U.S. Steel & Carnegie, 17 F.3d 1386, 1396, modified on other grounds, 30 F.3d 1347 (11"
Cir, 1994)). “There is no genuine issue for trial unless the non-moving party establishes, through
the record presented to the court, that it is able to prove evidence sufficient for a jury to return a
verdict in its favor.” Cohen, 83 F.3d at 1349. The Court considers the evidence and all inferences
drawn therefrom in the light most favorable to the non-moving party. See Hairston v. Gainesvill Sun
Pub. Co., 9 F.3d 913, 918 (11" Cir. 1993). On a motion for summary judgment, the materiality of
facts is determined with reference to the applicable substantive law. Allen v. Tyson Foods, Inc., 121
F.3 642, 646 (11" Cir. 1997).

10. In a diversity suit, such as this one, the Eleventh Circuit applies the law of Florida, the

forum state. Ernie Haire Ford, Inc. v. Universal Underwriters Insurance Co., 331 Fed.Appx. 640

=5=
Case 1:19-cv-20883-RS Document 29 Entered on FLSD Docket 08/01/2019 Page 6 of 10

Case No.: 1:19-cv-20883-RS
(11" Cir. 2009). As this court held in Hyman v. Nationwide Mutual Fire Insurance Co., 304 F.3d
1179, 1186 (11" Cir. 2002), “[W]e are required to apply Florida law to determine the meaning of the
insurance policy.”

Where Plaintiff Purchased Stacked UM Coverage on One of the Three State

Farm Policies Effective at the Time of the Accident, He Is Entitled UM

Coverage Limits of $100,000 No Matter Which Car He Occupied at the Time of

the Accident.

11. As explained, plaintiff purchased three automobile insurance polices from State Farm
that were effective at the time of the March 26, 2016. State Farm issued policies on plaintiff's Kia
Optima, Nissan Versa Note, and a Nissan Altima. The policy on the Versa Nissan Versa Note
contained bodily injury limits of $100,000 per person and $300,000 per accident but contained NO
uninsured motorist coverage. The policy on the Kia Optima contained bodily injury limits of
$100,000 per person and $300,000 per accident but contained NO uninsured motorist coverage. The
policy on the Nissan Altima contained bodily injury limits of $100,000 per person and $300,000 per
accident and contained stacking uninsured motorist coverage in the amount of $100,000 per
person and $300,000 per accident.

12. Plaintiff occupied the Versa at the time of the accident. Plaintiff only paid a premium
for stacked UM coverage on the Nissan Altima policy and rejected UM coverage under the Kia
Optima and Nissan Versa Note policies. Under established Florida law, no matter which of the three
vehicles plaintiff occupied at the time of the accident, he is entitled to a single limit of $100,000

of UM coverage under his policies because he purchased stacking UM coverage on the Altima policy

only. Plaintiff does not get to aggregate any additional UM coverage limits under these
Case 1:19-cv-20883-RS Document 29 Entered on FLSD Docket 08/01/2019 Page 7 of 10

Case No.: 1:19-cv-20883-RS
circumstances.

13. The case of Swan v. State Farm Mut. Auto. Ins. Co., 60 So.3d 514 (Fla. 3d DCA 2011)
confirms this conclusion. In Swan, the claimants sought stacked UM benefits under two State Farm
policies: one policy insuring the Swan’s Honda that was involved in the accident; the second policy
insuring the Swan’s Acura. Jd. at 515. The Swans rejected UM coverage on the policy covering the
Acura, but purchased stacked UM coverage in the Honda policy. Jd. at 516. The Swans argued
entitlement to receive additional “UM benefits from the Acura policy - even though UM coverage
on that policy was rejected - because the Swans purchased stacked UM coverage on the Honda
policy.” Id. at 516. (Emphasis added).

14, The Swan court relied on the Supreme Court’s decision in Coleman v. Fla. Ins. Guar.
Ass'n, 517 So0.2d 686, 689-91 (Fla. 1988), which held that while “[t]he owner of several vehicles,
by paying a single premium for [UM] coverage applicable to only one of them, secures [UM] for
himself and his family while occupying the uninsured vehicles as well as the insured vehicle,” the
“number of uninsured motorist coverages available to be stacked should be based upon the number
of coverages for which uninsured motorist premiums were paid”). As Swan noted, the Supreme
Court, in Coleman, explained definitively “that the payment of a single premium for UM coverage
on one vehicle secures liability insurance for the insured regardless of what vehicle the insured is
driving at the time of an accident with an uninsured motorist; and, that the payment of an additional
premium for UM coverage on a second vehicle provides additional UAM coverage that supplements
the insurance already available under a single coverage, which can be added together with the single

coverage to provide a higher payout to the insured.” Swan, 60 So.3d at 516.

Fx
Case 1:19-cv-20883-RS Document 29 Entered on FLSD Docket 08/01/2019 Page 8 of 10

Case No.: 1:19-cv-20883-RS

15. “The owner of several vehicles, by paying a single premium for coverage applicable to
only one of them, secures coverage for himself and his family while occupying the uninsured
vehicles as well as the insured vehicle.” Jd. at 517. Swan agreed that the number of uninsured
motorist coverages available to be stacked should based upon the number of coverage for which
uninsured motorist premiums were paid. Jd. at517. Therefore, Swan found that the claimants were
not entitled to additional UM benefits from the Acura policy because they paid no UM premium on
that policy, and actually rejected UM coverage on that policy. Jd. at 517.

16. As in Swan, plaintiff in our case only purchased stacking UM coverage on one of his
policies - the one covering the Nissan Altima. The policies covering the Kia Optima and the Nissan
Versa Note simply do not contain UM coverage. In fact, plaintiff rejected UM for those two
policies. Therefore, plaintiffis not entitled to any additional UM benefits for the Kia Optima policy
or the Nissan Versa Note policy because he purchased no UM coverage on those policies. As
noted in Swan, the advantage plaintiff had by purchasing stacking UM coverage on the Nissan
Altima policy is that he is entitled to that level of coverage ($100,000 per person) no matter which
vehicle he occupied at the time of the accident. Had he purchased non-stacking UM coverage on
the Nissan Altima policy, he would be entitled to no UM benefits for an accident involving the Nisan
Versa Note car (which rejected UM coverage).

17. Consequently, plaintiff is entitled to $100,000 of UM benefits from State Farm. While
plaintiff will have to prove his damages, State Farm agrees that he has $100,000 in UM coverage -
or potential benefits. State Farm is therefore entitled to a partial summary judgment ruling on this

issue, The case should then proceed with plaintiff being given the opportunity to prove his damages.

-8-
Case 1:19-cv-20883-RS Document 29 Entered on FLSD Docket 08/01/2019 Page 9 of 10

Case No.: 1:19-cv-20883-RS

WHEREFORE, defendant, State Farm, prays that this court enter a partial summary judgment

finding that plaintiff has a maximum of $100,000 of UM coverage in this case.

Respectfully submitted,

By: /s/ Jonathan G. Liss
Florida Bar No.: 008941
BERNSTEIN, CHACKMAN, LISS
Attorneys for Defendant, State Farm
4000 Hollywood Blvd., Suite 610 North
Hollywood, Florida 33021

(954) 986-9600 - Broward

(305) 940-1900 - Dade

(954) 929-1166 - Fax
jonathan@belrlaw.com
vbennett@belrlaw.com
dhernandez@bclrlaw.com

erin@belrlaw.com

Certificate of Service
IHEREBY CERTIFY that on this - day of August, 2019, I electronically
filed the foregoing document with the Clerk of Court for the U.S. District Court,
Southern District of Florida, via the CM/ECF system, which concurrently served a
true and correct copy hereof by e-mail to all counsel or parties of record on the
Service List below.

By: /s/ Jonathan G. Liss
Florida Bar No. 008941
Case 1:19-cv-20883-RS Document 29 Entered on FLSD Docket 08/01/2019 Page 10 of 10

Case No.: 1:19-cv-20883-RS

Service List

Diana Santa Maria, Esq.

LAW OFFICES OF DIANA SANTA MARIA, P.A.
5220 S. University Drive, Suite 205-C

Fort Lauderdale, Florida 33328

Tel: (954) 434-1077

Fax: (954) 434-4462

diana@santamarialaw.net
pleadings@santamarialaw.net

Attorneys for Plaintiff

G:AWP\SF-14758\mtn partial summ judg.wpd

-10-
